    Case 17-17469-mdc                 Doc 74         Filed 01/15/19 Entered 01/15/19 15:09:05              Desc Main
                                                     Document     Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                   EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)

ARON GUTTIN                                               :     BK. No. 17-17469-mdc
                               Debtor                    ~



                                                                Chapter No.   13
US. BANK NATIONAL ASSOCIATION
                    Movant
                       v.                                :
ARON GUTTIN                                              :      11 U.S.C. §362
                               Respondent                :




                 ORDER MODIFYING §362 AUTOMATIC STAY
                                         920/
     AND NOW, this Afé) day of \ﬂéh   , 2618,]at PHILADELPHIA, upon Motion of
US. BANK NATIONAL ASSOCIATION (Mo t), it is:

       ORDERED AND DECREED: that Movant shall be permitted to reasonably communicate
with Debtor(s) and Debtor's counsel to the extent necessary to comply with applicable nonbankruptcy
law; and it is further;

         ORDERED that Relief from the Automatic stay of all proceedings, as provided under 11
U.S.C. §362 is granted with respect to, 9584 STATE ROAD UNIT B, PHILADELPHIA, PA 19114
(hereinafter the Premises) (as more fully set forth in the legal description attached to the Mortgage of
record granted against the Premises), as to allow Movant, its successors or assignees, to proceed with
its rights under the terms of said Mortgage; and it is further;

       ORDERED that FEDERAL RULE OF BANKRUPTCY PROCEDURE 3002.1 is no longer
applicable to Movant, its successors or assignees.




                                             WWWﬂ
                                           MAGbg/INE D. COLEMAN, BANKRUPTCY JUDGE
                                                                                   42/“
WILLIAM C. MILLER, ESQ. (TRUSTEE)               ARON GUTTIN
PO. BOX 1229                                    9584 STATE ROAD
PHILADELPHIA, PA 19105                          #B
                                                PHILADELPHIA, PA 19114
BRAD J. SADEK
SADEK AND COOPER
1315 WALNUT STREET, SUITE 502
PHILADELPHIA, PA 19107

UNITED STATES TRUSTEE
833 CHESTNUT STREET, SUITE 500
PHILADELPHIA, PA 19107
